Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K/A (AMENDMENT NO. 1) ☑ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-09358 BULOVA TECHNOLOGIES GROUP, INC (Exact name of registrant as specified in its charter) Florida 83-0245581 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 12645 49 th Street North Clearwater, Florida 33762 (Address of principal executive offices) (Zip Code) (727) 536-6666 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Securities registered pursuant to Section12(g) of the Act: Common Stock, $.0 0 1 par value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes ☐ No ☑ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Act. Yes ☐ No ☑ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes ☑ No ☐ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K. ☑ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☑ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ☐ No ☑ As of March 31, 2016, the aggregate market value of the voting stock held by non-affiliates of the Company was $2,387,939 which excludes voting stock held by directors, executive officers and holders of 5percent or more of the voting power of the Company’s common stock (without conceding that such persons are “affiliates” of the Company for purposes of federal securities laws). The Company has no outstanding non-voting common equity. As of January 4, 2017, the Company had 478,658,688 shares of Common Stock issued and outstanding and 4,000,000,000 shares of Preferred Stock issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE There are no documents incorporated by reference Table Of Contents EXPLANATORY NOTE Bulova Technologies Group, Inc. (the "Company") is filing this Amendment No. 1 (the "Amendment No. 1") to its Annual Report on Form 10-K for the fiscal year ended September 30, 2016, filed on January 13, 2017 (the "Original 10-K"), as the audit of the Company’s annual financial statements contained therein has now been completed. The Company is filing this Amendment No. 1 to include the Report of Independent Registered Public Accounting Firm, and the required certifications of the Company’s principal executive officer and principal financial officer that were not included in the Original 10-K, as well as updated disclosures pertaining to the following: ● Updated list of supplemental schedule of non-cash financing and investing activities. ● Disclosure of major customers in the transportationbusiness segment. ● Updated accounting principal disclosure of fixed assests pertaining to capital leases. ● Updated disclosure of recent accounting pronouncements This amendment speaks as of the date of the Original 10-K, and does not amend, modify or update in any way the financial statements and disclosures made in the Original Form10-K except as set forth in this explanatory note. Table Of Contents BULOVA TECHNOLOGIES GROUP, INC. FORM 10-K FOR THE FISCAL YEAR ENDED SEPTEMBER 30, 2016 TABLE OF CONTENTS Page PART I Item1. Business 3 Item2. Properties 10 Item3. Legal Proceedings 10 Item4. Mine Safety Disclosures 11 PART II Item5. Market for Registrant’s Common Equity and Related Stockholder Matters 11 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item8. Consolidated Financial Statements 15 Item9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 41 Item9A. Controls and Procedures 41 PART III Item10. Directors, Executive Officers and Corporate Governance of the Registrant 41 Item11. Executive Compensation 43 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 44 Item13. Certain Relationships and Related Transactions and Director Independence 45 Item14. Principal Accountant Fees and Services 45 PART IV Item15. Exhibits and Financial Statement Schedules 46 Signatures 47 2 Table Of Contents PART I FORWARD LOOKING STATEMENTS Certain portions of this report, and particularly the Management’s Discussion and Analysis of Financial Condition and Results of Operations, and the Notes to Consolidated Financial Statements, contain forward-looking statements which represent the Company’s expectations or beliefs concerning future events. The Company cautions that these statements are further qualified by important factors that could cause actual results to differ materially from those in the forward-looking statements, Item 1 . Business Bulova Technologies Group, Inc. ("BTGI" or the "Company") was originally incorporated in Wyoming in 1979 as “Tyrex Oil Company”. During 2007, the Company divested itself of all assets and previous operations. During 2008, the Company filed for domestication to the State of Florida, and changed its name to Bulova Technologies Group, Inc. and changed its fiscal year from June 30 to September 30. On January 1, 2009 the Company acquired the stock of 3Si Holdings, Inc. (“3Si”), a private company that was under common control and began operations in Florida. The assets and operations of 3Si at that time were accounted for in three operating subsidiaries, BT Manufacturing Company LLC, Bulova Technologies Ordnance Systems LLC, and Bulova Technologies (Europe) LLC (formerly Bulova Technologies Combat Systems LLC). From January 1, 2009, Bulova Technologies Group, Inc. operated in multiple business segments. Government Contracting was focused on the production and procurement of military articles for the US Government and other Allied Governments throughout the world, and was accounted for through two of the Company’s wholly owned subsidiaries, Bulova Technologies Ordnance Systems LLC, and Bulova Technologies (Europe) LLC. In October 2012, this segment was discontinued through the sale of substantially all of the assets of Bulova Technologies Ordnance Systems LLC, with any remaining assets and liabilities associated with that operation being segregated and reported as a discontinued operation. Contract Manufacturing included the production of cable assemblies and circuit boards accounted for through BT Manufacturing Company LLC, a wholly owned subsidiary that was discontinued and disposed of in March 2011. In July of 2013, the Company began the sale of high precision industrial machine tools through a distributor network accounted for through Bulova Technologies Machinery LLC, a newly formed subsidiary. In January 2016, the Company, through a newly created joint venture, BT-Twiss Transport LLC, acquired 100% of the outstanding common stock of Twiss Transport, Inc., Twiss Logistics, Inc. and Twiss Cold Storage, Inc.and entered into the transportation and logistics industry of freight storage and movement. The joint venture agreement provides for Bulova’s 30% ownership interest, however, Bulova is fully responsible for operational management of the acquired entities, and is liable for approximately 4.6 million of convertible debt utilized to accomplish the acquisition. Accordingly, the joint venture financial statements have been combined with those of the Company. The Company continues to evaluate the incubation and marketing of innovative technology products for which it believes it can lend value because of its highly recognizable name brand and extensive marketing experience We consolidate all entities we control by ownership of a majority voting interest and variable interest entities for which we have the power to direct activities and the obligation to absorb losses. Our judgment in determining if we consolidate a variable interest entity includes assessing which party, if any, has the power and benefits. Therefore, we evaluate which activities most significantly affect the variable interest entities economic performance, and determine whether we or another party have the power to direct these activities. The following is a listing of the entities we control, and the variable interest entity we have included in our consolidated financial statements: Bulova Technologies Machinery LLC - Formed in July of 2013, Bulova Technologies Machinery LLC represents the Company's entree into the machine tool business, and imports industrial machine tools and related equipment from recognized international sources and establishes a Distributor/Dealer Network throughout the United States and Canada. Bulova Technologies Finance LLC - This subsidiary was created in 2015 to provide in-house financing to purchasers of BTM equipment. In August and September of 2015, the Company accomplished its first finance activities through equipment leasing transactions. Bulova Technologies (Europe) LLC – co-located at the Company’s headquarters in Clearwater, Florida, this wholly-owned subsidiary (“Europe”), has been engaged in several lines of related business, including a Mortar Exchange Program, the offsets program, the administration of the blanket purchase agreement awarded to Ordnance by the Government, and the brokerage of commercial, small caliber ammunition. Europe continues to pursue the brokerage of the sale of Eastern European commercial small caliber ammunition to large U.S. customers on a wholesale basis and to small retail customers in the U.S. 3 Table Of Contents Bulova Technologies Advanced Products LLC - co-located at the Company’s headquarters in Clearwater, Florida, this subsidiary (“BTAP”) actively seeks technologically innovative products in industries in which the Bulova Technologies name and management team can bring value. The Company commenced operations in mid-2015 through Bulova Technologies Healthcare Products LLC and a joint venture relationship with Bulova Technologies Compliance and Security LLC. Bulova Technologies Healthcare Products LLC -This subsidiary was formed in 2015 as the Company’s entrant into the health care field. This subsidiary has focused its attention initially on a technologically innovative and patented cast product for which it has certain U.S. distribution rights. Bulova Technologies Compliance and Security LLC - co-located at the Company’s headquarters in Clearwater, Florida, this company is a joint venture. The Company’s ownership interest in this joint venture is 30 percent. The Company accounts for this joint venture interest using the equity method of accounting and does not consolidate its operations. At September 30, 2016, the operations of the joint venture reflect a loss in excess of the Company’s investment. As a result, the amount carried on the balance sheet as of September 30, 2016 is $0. This company was established to market the Enterprise Content Management Library ( "ECM Library"© ) and the companion K-3 Data Encryption software to government agencies, banks, law firms and mid to large size businesses. The ECM Library© software system provides for advanced search capability, high demand security, protection notification alerts, and back-up repository maintenance. The software provides unique layers of security in the access to the stored data. These layers actively monitor access to repository data, download and transmission of confidential files, insertion of external memory devices, on-line searches that have been performed, web-sites visited, and e-mails sent or received using the repository content. Bulova Technologies Ordnance Systems LLC . - Prior to discontinuance, its operations were located on 261 acres in Mayo, Florida. Ordnance was a load, assembly, and pack facility specializing in fuzes, safe and arming devices and explosive simulators. Bulova Technologies Ordnance Systems LLC is registered with the United States Department of State Directorate of Defense Trade Controls (DDTC). It produced a variety of pyrotechnic devices, ammunition and other energetic materials for the U. S. Government and other allied governments throughout the world. In October 2012, Ordnance sold substantially all of its assets to an unrelated party. The sale included the right to perform Ordnance’s then-current contracts with the Department of Defense. As a result, the only remaining work with the DoD performed by Ordnance was the nominal performance of the contracts which were transferred (until a novation of the transferred contracts was to take place) and a remaining blanket purchase agreement (BPA) with the DoD whereby the DoD could have ordered non-standard (e.g. Eastern European) weapons for shipment to friendly forces abroad. The BPA expired in October 2015. Ordnance has not sought any new contracts from the DoD since 2012. Ordnance is engaged currently in litigation with the DoD concerning the propriety of a termination ofan order issued under theBPA which took place in December, 2013. BT Twiss Transport LLC – Newly created, this company is a joint venture. The Company’s ownership interest in this joint venture is 30 percent. The Company accounts for this joint venture interest as a variable interest entity, and consolidates its operations. This company was established to facilitate the acquisition on January 28, 2016 of Twiss Transport, Inc., Twiss Logistics, Inc., and Twiss Cold Storage, Inc. ● Twiss Transport, Inc. is a full service Truckload and LTL freight shipping company specializing in the transportation of Frozen, Chilled and Dry goods to and from anywhere within the Continental United States. ● Twiss Logistics, Inc. is a Truckload Brokerage company that negotiates competitive rates and utilizes a network of reliable carriers other than Twiss Transport, to facilitate the movement of additional freight in and out of Florida and anywhere else in the Continental United States. ● Twiss Cold Storage, Inc. operates a Cold Storage facility of 132,055 square feet of frozen and chilled warehouse space providing refrigeration service for perishable products in transit through multiple distribution channels, as well as those provided by Twiss Transport and Twiss Logistics. As of September 30, 2016,Twiss Transport Inc and Twiss Logistics Incconduct their operations onapproximately 10 acres of land in Largo, Florida. This property includes approximately 35,000 square feet of office, warehouse and maintenance space. Twiss Cold Storage, Inc. leases 132,055 square feet of refrigerated warehouse space in Tampa, Florida to facilitate its operations. Business Segments Commencing with the acquisition of Twiss Transport, Inc., Twiss Logistics, Inc. and Twiss Cold Storage, Inc., the Company began operating in two distinct business segments, transportation services and commercial sales. The transportation segment provides freight handling as well as transport, and the commercial sales segment is involved in sales and distribution of industrial machines, ammunition, and healthcare products. Financial information by segment is presented in the notes to the financial statements. Item 1A. Risk Factors You should carefully consider the following risk factors and other information contained or incorporated by reference in this Form 10-K, including “Part II — Item 7 — Management’s Discussion and Analysis of Financial Condition and Results of Operations”. Any of these risks could materially adversely affect our business and our financial condition, results of operations and cash flows, which could in turn materially adversely affect the price of our common stock. 4 Table Of Contents Government Contracts. With the sale of substantially all of the assets of Bulova Technologies Ordnance Systems LLC in October 2012, Ordnance had only one remaining DoD contract which expired in October 2015. The companyis not seeking any additional work with DoD. 5 Table Of Contents Brokerage of Small Caliber Ammunition Commercial Sales The Brokerage business is dependent entirely upon both a strong U.S. demand and a lack of availability from U.S. manufacturers. While the demand for small caliber commercial ammunition has been especially strong in the past 2-4 years in the U.S. and remains so, there can be no assurance that the market will continue to remain so. Without such demand, sales would drop precipitously. Similarly, should U.S. manufacturers increase production to a greater level and meet the increased U.S. demand, the import of Eastern European ammunition would also likely be affected adversely. The importation of ammunition manufacture d abroad could be affected by future U.S. regulation s . While Europe holds all licenses required to import ammunition from Eastern Europe, there can be no assurance that regulations might not be adopted in the future which could affect either the ability of Europe to import such ammunition or the price to Europe of such ammunition, in which case either Eastern European ammunition would become unavailable for import by Europe, or make such ammunition too costly to sell in the U.S. Machine Tool Business Commercial Sales BTM c ompete s with much lar ger producers of machine tools products. The machine tool product business is highly competitive and BTM competes against much larger entities with very strong resources and competitive pricing. There can be no assurance that BTM will succeed in its competition with such entities. The machine tool business is subject to economic p erturbations and foreign competition. While there are more than 196,000 machine shops in the U.S. which utilize machine tool equipment, the businesses utilizing machine tools and, consequently, the sellers of machine tool equipment in the U.S. are subject to general economic perturbations as well as foreign competition. Factors such as the demand for products manufactured by machine tool shops, the availability of credit to machine tool purchasers and the competition machine tool manufacturer’s face from foreign manufacturers could adversely impact the sale of machine tools by BTM. Transportation and Storage of Freight We operate in a highly competitive industry, and our business will suffer if we are unable to adequately address potential downward pricing pressures and other factors that may adversely affect our operations and profitability. Numerous competitive factors could impair our ability to maintain our current profitability. These factors include, but are not limited to, the following: • we compete with other transportation service providers of varying sizes, some of which may have more equipment, a broader global network, a wider range of services, greater capital resources or other competitive advantages; • some of our competitors may reduce their prices to gain business, especially during times of reduced growth rates in the economy, which may limit our ability to maintain or increase prices or maintain revenue; • many customers reduce the number of carriers they use by selecting “core carriers” as approved transportation service providers and we may not be selected; • many customers periodically accept bids from multiple carriers for their shipping needs, and this process may depress prices or result in the loss of some business to competitors; • some shippers may choose to acquire their own trucking fleet or may choose to increase the volume of freight they transport if they have an existing trucking fleet; • some customers may choose to consolidate certain LTL shipments through a different mode of transportation, such as truckload, intermodal or rail; • a trend towards consolidation in the ground transportation industry may create other large carriers with greater financial resources and other competitive advantages relating to their size; • advances in technology require increased investments to remain competitive, and our customers may not be willing to accept higher prices to cover the cost of these investments; and • competition from non-asset-based logistics and freight brokerage companies may adversely affect our customer relationships and ability to maintain sufficient pricing. 6 Table Of Contents If we are unable to effectively compete with other LTL carriers, whether on the basis of price, service or otherwise, we may be unable to retain existing customers or attract new customers, either of which could have a material adverse effect on our business, financial condition and results of operations. Furthermore, continued merger and acquisition activity in transportation and logistics could result in stronger or new competitors, which could have a material adverse effect on our business, financial condition and results of operations. We may not be able to compete successfully in an increasingly consolidated LTL industry and cannot predict with certainty how industry consolidation will affect our competitors or us. Insurance and claims expenses could significantly reduce our profitability. We are exposed to claims related to cargo loss and damage, property, damage, personal injury, workers’ compensation, long-term disability and group health.We have insurance coverage with third-party insurance carriers, but retain a portion of the risk associated with these claims.If the number or severity of claims increases, or we are required to accrue or pay additional amounts because the claims prove to be more severe than our original assessment, our operating results would be adversely affected.Insurance companies may require us to obtain letters of credit to collateralize our self-insured retention.If these requirements increase, our borrowing capacity could be adversely affected.Our future insurance and claims expense might exceed historical levels, which could reduce our earnings.We expect our growth strategy to require a periodic reassessment or our insurance strategy,relating toworkers’ compensation, auto liability, general liability, cargo and property damage claims, as well as employees’ health insurance under pending federal legislation, which we are unable to predict.We may also become responsible for our legal expenses relating to such claims.With growth, we will be required to periodically evaluate and adjust our claims reserves to reflect our experience.However, ultimate results may differ from our estimates, which could result in losses over our reserved amounts.We maintain insurance with licensed insurance carriers.Although we believe the aggregate insurance limits should be sufficient to cover reasonably expected claims, it is possible that one or more claims could exceed our aggregate coverage limits.Insurance carriers have raised premiums for many businesses, including trucking companies.As a result, our insurance and claims expense could increase.If these expenses increase, or if we experience a claim in excess of our coverage limits, or we experience a claim for which coverage is not provided, results of our operations and financial condition could be materially and adversely affected. Our customers and suppliers’ business may be slow to recover from the most recent downturn in the world wide economy and disruption of financial markets.We cannot predict the impact on the national and worldwide economy of an economic downturn. Our business is dependent on a number of general economic and business factors that may have a materially adverse effect on our results of operations, many of which are beyond our control.These customers represent a greater potential for bad debt losses, which may require us to increase our reserve for bad debt.Economic conditions resulting in bankruptcies of one or more of our large customers could have a significant impact on our financial position, results of operations or liquidity in particular year or quarter.Our suppliers’ business levels have also been and may continue to be adversely affected by current economic conditions or financial constraints, which could lead to disruptions in the supply and availability of equipment, parts and services critical to our operations.A significant interruption in our normal supply chain could disrupt our operations, increase our costs and negatively impact our ability to serve our customers. 7 Table Of Contents We may be adversely impacted by fluctuations in the price and availability of diesel fuel. We require large amounts of diesel fuel to operate our tractors and to power the temperature-control units on our trailers.Fuel is one of our largest operating expenses.Fuel prices tend to fluctuate and prices and availability of all petroleum products are subject to political, economic and market factors that are beyond our control.We do not hedge against the risk of diesel fuel price increases.We depend primarily on fuel surcharges, auxiliary power units for our tractors, volume purchasing arrangements with truck stop chains and bulk purchases of fuel at our terminals to control and recover our fuel expenses.An increase in diesel fuel prices or diesel fuel taxes, or any change in federal or state regulations that results in such an increase, could have a material adverse effect on our operating results, unless the increase is offset by increases in freight rates or fuel surcharges charged to our customers.We continuously monitor the components of our pricing, including base freight rates and fuel surcharges, and address individual account profitability issues with our customers when necessary.While we have historically been able to adjust our pricing to offset changes to the cost of diesel fuel, through changes to base rates and/or fuel surcharges, we cannot be certain that we will be able to do so in the future. Increased prices, reduced productivity, and restricted availability of new revenue equipment could cause our financial condition, results of operations and cash flows to suffer. Prices for new tractors have increased over the past few years, primarily as a result of higher commodity prices, better pricing power among equipment manufacturers, and government regulations applicable to newly manufactured tractors and diesel engines.We expect to continue to pay increased prices for revenue equipment and incur additional expenses and related financing costs for the foreseeable future.Our business could be harmed if we are unable to continue to obtain an adequate supply of new tractors and trailers or if we have to pay increased prices for new revenue equipment. Seasonality and the impact of weather can adversely affect our profitability. Our tractor productivity generally decreases during the winter season because inclement weather impedes operations and some shippers reduce their shipments.At the same time, operating expenses generally increase with harsh weather creating higher accident frequency, increased claims and more equipment repairs.We can also suffer short-term impacts from weather-related events such as hurricanes, blizzards, ice-storms, and floods that could harm our results or make our results more volatile. Difficulties attracting and retaining qualified drivers could result in increases in driver compensation and could adversely affect our profitability, our ability to maintain or grow our fleet and our ability to maintain our customer relationships. From time to time we have experienced difficulty in attracting and retaining sufficient numbers of qualified drivers and such shortages may recur in the future. Due in part to the time commitment, physical requirements, our stringent Company hiring standards and current industry conditions, the available pool of qualified employee drivers has been declining. Because of the intense competition for drivers, we may face difficulty maintaining or increasing our number of drivers. The compensation we offer our drivers is subject to market conditions that may require increases in driver compensation. If we are unable to attract and retain a sufficient number of qualified drivers, we could be required to adjust our compensation packages, amend our hiring standards, or operate with fewer trucks and face difficulty meeting customer demands, any of which could adversely affect our growth and profitability. We operate in a highly regulated industry and increased costs of compliance with, or liability for violation of, existing or future regulations could have a materially adverse effect on our business. The USDOT and various state and local agencies exercise broad powers over our business, generally governing such activities as authorization to engage in motor carrier operations, safety and insurance requirements.Our company drivers and independent contractors also must comply with the safety and fitness regulations promulgated by the USDOT, including those relating to drug and alcohol testing and hours-of-service.We also may become subject to new or more restrictive regulations relating to fuel emissions, drivers’ hours-of-service, ergonomics, or other matters affecting safety or operating methods.Other agencies, such as the EPA and the Department of Homeland Security, or DHS, also regulate our equipment, operations, and drivers.Future laws and regulations may be more stringent and require changes in our operating practices, influence the demand for transportation services, or require us to incur significant additional costs.Higher costs incurred by us or by our suppliers who pass the costs onto us through higher prices could adversely affect our results of operations. Some states and municipalities have begun to restrict the locations and amount of time where diesel-powered tractors, such as ours, may idle, in order to reduce exhaust emissions.From time to time, various federal, state, or local taxes are increased, including taxes on fuels.We cannot predict whether, or in what form, any such increase applicable to us will be enacted, but such an increase could adversely affect our profitability. General Business Risks We are subject to the risks of current and future legal proceedings, which could have a material adverse effect on our business, financial condition, results of operations and future prospects. At any given time, we are a defendant in various material legal proceedings and litigation matters arising in the ordinary course of business, including litigation, claims and assessments that have been asserted against acquired businesses, which we have assumed. Although we maintain insurance policies, these policies may not be adequate to protect us from all material judgments and expenses related to potential future claims and these levels of insurance may not be available in the future at economical prices or at all. A significant judgment against us, arising out of any of our current or future legal proceedings and litigation, could have a material adverse effect on our business, financial condition, results of operations and future prospects. We are currently involved, through Ordnance, in legal proceedings involving the termination of a DoD contract which took place in July 2011. (See Part 3, Legal Proceedings). 8 Table Of Contents Our level of debt and our ability to make payments on or service our indebtedness may adversely affect our financial and operating activities or ability to incur additional debt. Our ability to make scheduled payments of principal and interest on our indebtedness and to refinance our existing debt, including the scheduled maturities of our outstanding debt, depends on our future financial performance as well as our ability to access the capital markets, and the relative attractiveness of available financing terms. We do not have complete control over our future financial performance because it is subject to economic, political, financial (including credit market conditions), competitive, regulatory and other factors affecting the defense industry, as well as commercial industries in which we operate. It is possible that in the future our business may not generate sufficient cash flow from operations to allow us to service our debt and make necessary capital expenditures. If this situation occurs, we may have to reduce costs and expenses, sell assets, restructure debt or obtain additional equity capital. We may not be able to do so in a timely manner or upon acceptable terms in accordance with the restrictions contained in our debt agreements. Our level of indebtedness has important consequences to us. These consequences may include: • requiring a substantial portion of our net cash flow from operations to be used to pay interest and principal on our debt and therefore be unavailable for other purposes, including acquisitions, capital expenditures, paying dividends to our shareholders, repurchasing shares of our common stock, research and development and other investments; • limiting our ability to obtain additional financing for acquisitions, working capital, investments or other expenditures, which, in each case, may limit our ability to carry out our acquisition strategy; • increasing interest expenses due to higher interest rates on our borrowings that have variable interest rates; • heightening our vulnerability to downturns in our business or in the general economy and restricting us from making acquisitions, introducing new technologies and products or exploiting business opportunities; and • impacting debt covenants that limit our ability to borrow additional funds, dispose of assets, or repurchase shares of our common stock. Failure to comply with such covenants could result in an event of default which, if not cured or waived, could result in the acceleration of our outstanding indebtedness. Environmental laws and regulations may subject us to significant liability. Our operations are subject to various U.S. federal, state and local laws and regulations relating to the discharge, storage, treatment, handling, disposal and remediation of certain materials, substances and wastes used in our operations. New laws and regulations, stricter enforcement of existing laws and regulations, the discovery of previously unknown contamination or the imposition of new clean-up requirements may require us to incur a significant amount of additional costs in the future and could decrease the amount of free cash flow available to us for other purposes, including capital expenditures, research and development and other investments and could have a material adverse effect on our business, financial condition, results of operations and future prospects. Global economic recession, continued tightening of credit markets, and U.S. Government intervention in financial and other industries may adversely affect our results. Domestic and foreign economies and equity and fixed income markets have recently experienced significant declines, and severely diminished liquidity and credit availability. These economic conditions are currently negatively impacting, and could continue to adversely affect, our sales to the commercial markets in which we operate. 9 Table Of Contents Item 1B. Unresolved Staff Comments None Item 2. Property As of September 30, 2016,Twiss Transport Inc and Twiss Logistics Inc conduct their operationson approximately 10 acres of land in Largo, Florida. This property includes approximately 35,000 square feet of office, warehouse and maintenance space. Twiss Cold Storage, Inc. leases 132,055 square feet of refrigerated warehouse space in Tampa, Florida to facilitate its operations. The Company also leases, on a month to month basis, an office in Frankfurt, Germany to facilitate its European opportunities. Item 3. Legal Proceedings From time to time the Company may be a party to litigation matters involving claims against the Company which could have a material effect on our future financial position or results of operations. In July 2010, the U.S. Army terminated a contract to which Bulova Technologies Ordnance Systems LLC was a party. Concurrently, the Army demanded repayment of approximately $12,000,000 of payments provided previously to Ordnance under that contract. Ordnance appealed the termination on October 26, 2010. Ordnance challenged this decision before the Armed Services Board of Contract Appeals (“ASBCA”). In January 2014 a decision was rendered by the ASBCA finding that the contract was partially terminated correctly and partially terminated without justification. Based on this decision, which recognized both that the Army had improperly terminated a portion of the contract, converting that portion of the contract to a termination for convenience (which entitles Ordnance to payment of its termination costs by the Army) and implicitly that the Army had delayed unreasonably in supplying contractually-required documents to Ordnance. Ordnance submitted a termination for convenience claim in excess of $1,400,000 to the Army in April 2014 and a delay claim in excess of $3,200,000 in October 2014, the principle reason Ordnance has been maintained as a legal entity. The Army will likely pursue Ordnance for the balance of the $12,000,000(plus interest and penalties). The assets of Ordnance were sold at arms-length to an independent third party and virtually all of the proceeds distributed to secured and unsecured third party creditors. There can be no assurance that the Government will not seek to either reverse the sale of Ordnance’s assets or pursue Bulova Technologies Group as the parent corporation of Ordnance and, if such actions were successful, these actions could have a material adverse effect on Bulova Technologies Group. In connection with the sale of substantially all of its assets to a third party in October 2012, Bulova Technologies Ordnance Systems LLC agreed to participate with the purchaser (the “Purchaser”) in the submission of a Novation Agreement to the U.S. Government in order to gain recognition by the U.S. Government of the transfer of certain Army and Navy contracts to the Purchaser. Bulova Technologies Ordnance Systems LLC completed its portion of the Novation Agreement in a timely way, but the Purchaser did not complete its portion of the Novation Agreement and submit it to the U.S. Government until April 2014. The U.S. Government refused to acknowledge the transfer of the three remaining, fixed-price uncompleted contracts in September 2014. Accordingly, while Ordnance has no facilities to perform these contracts, it remains liable for their performance and the Purchaser refused to perform without a government recognition of anovation of the contracts. In management’s opinion, these potential demands would not have any material adverse effect upon us because Ordnance, as a discontinued operation, has no assets to satisfy any such potential liabilities. However, there is no assurance that the Army or Navy will not pursue us as the parent Company of Ordnance, which actions, if successful, could have a material adverse effect upon us. In the judgment of management, based upon discussions with relevant Government officials, the denial by the Government of the transfer of the contracts was caused by the delay in submission of the Novation Agreement by Purchaser and, accordingly, Bulova Technologies Ordnance Systems LLC is exploring a cause of action against Purchaser for claims by the Army and Navy if any resulting from the terminations. The four contracts discussed above were contracts W91CRB-09-C-0014, (awarded on January 9, 2011 (“Contract 1”)), W52P1J-06-D-0014 (awarded on May 5, 2006 (“Contract 2”)), and W52P1J-09-D-0066 (awarded on September 28, 2009 (“Contract 3”)), and N00164-12-D-JS87 (awarded on May 15, 2012 (“Contract 4”)). The performance of Contract 1, involving the purchase by Ordnance of arms from Eastern European countries for importation into Afghanistan for friendly forces located there, was to take place between approximately July 2009 and January 2010, but was delayed, at least in part, due to the Government’s failure to produce proper documentation to permit performance by Ordnance. Monies were advanced by the Government, to be liquidated as weaponry was delivered. Ordnance delivered an amount of goods sufficient to liquidate a portion of the advances prior to termination, thus resulting in the Army’s demand for repayment referred to above, which amount is expected to be offset in part by the termination and delay claims filed by Ordnance. The termination provision contained in Contract 1 also permits the Army to claim excess re-procurement costs in buying replacement goods, but there is no evidence any such excess costs were incurred and the Army has, to date, claimed none. The Army has terminated Contracts 2 and 3, which called for the delivery of Booby Trap Simulators with initial contract values of $13,495,520 and $5,310,565, respectively, during the period from May 2006 to approximately September 2014 as a result of the unwillingness of the Defense Contract Management Agency to recognize the novation of Contracts 2 and 3 to the purchaser of the assets of Ordnance. The termination provisions contained in Contract 2 and Contract 3 permit the Army to demand repayment of unliquidated advance payments and excess re-procurement fees, if any. No such demands have been made and Ordnance has received no advice that the simulators have been re-procured. 10 Table Of Contents The Navyterminated a contractwhich originally called for the delivery of 11,085 Hand Held Signal Flares from May 2012 to approximately September 2014, as a result of the unwillingness of the Defense Contract Management Agency to recognize the novation ofthe contractto the purchaser of the assets of Ordnance. No monies were advanced to Ordnance under the contract. The termination provision contained in the contract would permit the Navy to demand repayment of excess re-procurement costs, if any. Ordnance has received no advice that the flares have been re-procured. In December 2013, the Army terminated Call Order #4 to the BPA. This Call Order required the delivery of weapons procured in Eastern Europe to friendly forces in Afghanistan. Ordnance appealed this decision to the Armed Services Board of Contract Appeals, and the matter is currently in litigation. The Government advanced no money to Ordnance under the Call Order and has not notified Ordnance as to whether it incurred excess costs n re-procuring the weaponry. Ordnance takes the position that due to the Government’s interference in the performance of the Call Order, the Call Order was improperly terminated. If Ordnance’s position is found to be correct, it would be entitled to a conversion of the termination for failing to perform, into a termination for convenience, and would entitle Ordnance to receipt from the Government of its reasonable costs incurred in performance of the Call Order plus a profit thereon. Item 4. Mine Safety Disclosures Not applicable. PART II Item 5. Market for Registrant’s Common Equity and Related Stockholder Matters Our Common Stock is traded on the “OTCQB” operated by the OTC Markets Group, Inc., under the trading symbol “BTGI”. The range of closing bid prices shown below is as reported by these markets. The quotations shown reflect inter-dealer prices, without retail mark-up, markdown or commission and may not necessarily represent actual transactions. Quarter Ending High Low December 31, 2014 $ 0.0345 $ March 31, 2015 0.1500 June 30, 2015 0.1000 September 30,2015 0.1550 December 31, 2015 $ 0.0900 $ March 31, 2016 0.0800 June 30, 2016 0.0500 September 30,2016 0.0250 The closing bid price of our Common Stock on January 9, 2017, was $.0038. As of January 9, 2017, there were approximately 2,500 shareholders of record of our Common Stock, not including those persons who hold their shares in “street name”. We have not paid any dividends on our Common Stock since our inception. We do not foresee that we will pay a dividend on our Common Stock in the fiscal year ended September 30, 2017. 11 Table Of Contents Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations FORWARD LOOKING STATEMENTS Certain portions of this report, and particularly the Management’s Discussion and Analysis of Financial Condition and Results of Operations, and the Notes to Consolidated Financial Statements, contain forward-looking statements which represent the Company’s expectations or beliefs concerning future events. The Company cautions that these statements are further qualified by important factors that could cause actual results to differ materially from those in the forward-looking statements. Overview: From January 1, 2009, Bulova Technologies Group, Inc. operated in multiple business segments. Government Contracting was focused on the production and procurement of military articles for the US Government and other Allied Governments throughout the world, and was accounted for through two of the Company’s wholly owned subsidiaries, Bulova Technologies Ordnance Systems LLC, and Bulova Technologies (Europe) LLC. In October 2012, this segment was discontinued through the sale of substantially all of the assets of Bulova Technologies Ordnance Systems LLC, with any remaining assets and liabilities associated with that operation being segregated and reported as a discontinued operation. Contract Manufacturing included the production of cable assemblies and circuit boards accounted for through BT Manufacturing Company LLC, a wholly owned subsidiary that was discontinued and disposed of in March2011. In July of 2013, the Company began the sale of high precision industrial machine tools through a distributor network accounted for through Bulova Technologies Machinery LLC, a newly formed subsidiary. In January 2016, the Company through a newly created joint venture, BT-Twiss Transport LLC, acquired 100% of the outstanding common stock of Twiss Transport, Inc., Twiss Logistics, Inc. and Twiss Cold Storage, Inc.and entered into the transportation and logistics industry of freight storage and movement. The joint venture agreement provides for Bulova’s 30% ownership interest, however, Bulova is fully responsible for operational management of the acquired entities, and is liable for approximately 4.6 million of convertible debt utilized to accomplish the acquisition. Accordingly, the joint venture financial statements have been combined with those of the Company. The Company continues to evaluate the incubation and marketing of innovative technology products for which it believes it can lend value because of its highly recognizable name brand and extensive marketing experience. Application of critical accounting policies: Management’s Discussion and Analysis of our Financial Condition and Results of Operations is based on the Company’s Consolidated Financial Statements, which have been prepared in accordance with U.S. generally accepted accounting principles (GAAP). The preparation of financial statements in accordance with GAAP requires that we make estimates and assumptions that affect the reported amounts of assets and liabilities and corresponding disclosures at the date of the financial statements, as well as the reported amounts of revenues and expenses during the reporting period. On an ongoing basis, we continue to evaluate our estimates which in large part are based on historical experience and on various assumptions that we believe to be reasonable under the circumstances. The results of these estimates form the basis for making judgments about the carrying values of assets and liabilities that are not readily available from other sources. Actual results may differ from these estimates under different assumptions or conditions. Results of operations : For the year ended September 30, 2016 compared to the year ended September 30, 2015. Discontinued Operations The Company is reporting results of operations of Bulova Technologies Ordnance Systems LLC (BTOS) as discontinued operations for the years ended September 30, 2016 and 2015. In October 2012, Bulova Technologies Ordnance Systems LLC sold substantially all of its assets to an unrelated party. The purchaser performed certain contracts remaining in the name of Ordnance as a subcontractor for the balance of the year ended September 30, 2013 and for a portion of the year ended September 30, 2014. The effect was a very small gross profit as most of the contract revenues were passed through to the purchaser for fulfillment. Ordnance did not have any revenue for the years ended September 30, 2016 and 2015. Ordnance did not incur any costs of revenues for the years ended September 30, 2016 and 2015. Ordnance did not realize any gross profit for the years ended September 30, 2016 and 2015. Operating expenses and interest for the discontinued operations of Ordnance for the year ended September 30, 2016 of $491,553 is anincrease of $214,931 when compared to operating expenses and interest for the year ended September 30, 2015 of $276,622, and is due primarily to legal costs, as well as additional interest costs incurred in the restructuring of the terms of certain debts associated with the discontinued operations of Ordnance. Other income for the discontinued operations of Ordnance for the year ended September 30, 2016 was $0 as compared to the year ended September 30, 2015 which had other income of $398,148, which represented a negotiated gain on a settlement of debt. The Company settled principal and interest of $818,111 for a cash payment of $300,000 and the issuance of 2,000,000 warrants valued at $119,963. 12 Table Of Contents Continuing Operations Revenue for continuing operations for the years ended September 30, 2016 of $18,720,762 is an increase of $16,967,189 when compared to the revenue for the year endedSeptember 30, 2015 of $1,753,573, and is primarily due to the acquisition of the Transportation businesses in January 2016. Revenues from the new entities which only constitute eight months of activity in the year ended September 30, 2016 amounted to approximately 16.9 million in new sales. Cost of revenues for continuing operations for the year endedSeptember 30, 2016 of $13,348,460 is an increase of $11,864,923 when compared to the cost of revenues for the year ended September 30, 2015 of $1,483,537, and is primarily due to the acquisition of the Transportation businesses in January 2016, and consists of the tractor, trailer and driver expenses associated with the transportation services . Gross profit for continuing operations for the year ended September 30, 2016 of $5,372,302 is an increase of $5,102,266 when compared to the gross profit for the year endedSeptember 30, 2016 of $270,036 for the reasons referred to above. Selling and administrative expenses for continuing operations for the year ended September 30, 2016 of $7,242,817 is an increase of $3,678,590 when compared to selling and administrative expense for the year ended September 30, 2015 of $3,564,227. Stock based compensation of $1,948,424 is an increase of $375,125 when compared to stock based compensation for the year ended September 30, 2015 of $1,573,299. Depreciation and amortization expense for continuing operations for the year ended September 30, 2016 of $979,941 is an increase of $949,638 when compared to depreciation and amortization expense for the year ended September 30, 2015 of $30,303. Interest expense for continuing operations for the year ended September 30, 2016 of $2,439,511 is an increase of $1,695,187 when compared to interest expense of $744,324 for the year ended September 30, 2015. This increase in interest expense is a result of borrowing to facilitate operations as well as increases in new debt. Liquidity and capital resources: As of September 30, 2016, the Company’s sources of liquidity consisted of new debt as well as new sales reported in the commercial sales and service business segment along with the new sales in the transportation segment of the business. As of September 30, 2016, we had $650,262 in cash and cash equivalents. Cash flows used in operating activities by continuing operations was $2,938,107 for the year ended September 30, 2016. Cash flows used in operating activities by discontinued operations was $450,462. Cash flows used in investing activities by continuing operations was $4,849,107 for the year ended September 30, 2016. There were no cash flows from investing activities by discontinued operations for the year ended September 30, 2016. Cash flows from financing activities by continuing operations were $8,041,667 for the year ended September 30, 2016. Cash flows used by financing activities by discontinued operations were $125,000. The Company’s ability to cover its operating and capital expenses, and make required debt service payments will depend primarily on its ability to generate operating cash flows. The Company‘s business may not generate cash flows at sufficient levels, and it is possible that currently anticipated contract awards may not be achieved. If we are unable to generate sufficient cash flow from operations, we may be required to reduce costs and expenses, sell assets, reduce capital expenditures, refinance all or a portion of our existing debt as well as our operating needs, or obtain additional financing and we may not be able to do so on a timely basis, on satisfactory terms, or at all. Our ability to make scheduled principal payments or to pay interest on or to refinance our indebtedness depends on our future performance and financial results, which, to a certain extent, are subject to general economic, political, financial, competitive, legislative and regulatory factors beyond our control. While the Company believes that anticipated revenues resulting from its expanded effortsrelative to its new transportation and commercial sales segmentswill be sufficient to bring profitability and a positive cash flow to the Company, it is uncertain that these results can be achieved. Accordingly, the Company will, in all likelihood need to raise additional capital to operate. There can be no assurance that such capital will be available when needed, or that it will be available on satisfactory terms. There are no off-balance sheet arrangements. 13 Table Of Contents Our ability to utilize net operating loss carry forwards may be limited As of September 30, 2016, the Company had net operating loss carry forwards (NOLs) of approximately 23 million for federal income tax purposes that will begin to expire between the years of 2022 and 2036. These NOLs may be used to offset future taxable income, to the extent we generate any taxable income, and thereby reduce or eliminate our future federal income taxes otherwise payable. Section 382 of the Internal Revenue Code imposes limitations on a corporation's ability to utilize NOLs if it experiences an ownership change as defined in Section 382.In general terms, an ownership change may result from transactions increasing the ownership of certain stockholders in the stock of a corporation by more than 50 percent over a three-year period. In the event that an ownership change has occurred, or were to occur, utilization of our NOLs would be subject to an annual limitation under Section 382 determined by multiplying the value of our stock at the time of the ownership change by the applicable long-term tax-exempt rate as defined in the Internal Revenue Code. Any unused annual limitation may be carried over to later years.We may be found to have experienced an ownership change under Section 382 as a result of events in the past or the issuance of shares of common stock upon a conversion of notes, or a combination thereof.If so, the use of our NOLs, or a portion thereof, against our future taxable income may be subject to an annual limitation under Section 382, which may result in expiration of a portion of our NOLs before utilization. 14 Table Of Contents Item 8. Consolidated Financial Statements BULOVA TECHNOLOGIES GROUP, INC. AND SUBSIDIARIES INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page Report of Independent Regisered Public Account Firm 16 Consolidated Balance Sheets as of September 30, 2016 and 2015 17 Consolidated Statements of Operations for the Years Ended September 30, 2016 and 2015 18 Consolidated Statements of Cash Flows for the Years Ended September 30, 2016 and 2015 19 Consolidated Statement of Changes in Stockholders’Deficit for the Years Ended September 30, 2016 and 2015 21 Notes to Consolidated Financial Statements 22 15 Table Of Contents STEVENSON & COMPANY CPAS LLC A PCAOB Registered Accounting Firm 12lorida Ave. Suite.113 Tampa, FL 33612 {813 )443-0619 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders Bulova Technologies Group, Inc. We have audited the accompanying balance sheets of Bulova Technologies Group, Inc. as of September 30, 2016 and 2015, and the related statements of operations, stockholders’ deficiency, and cash flows for the years ended September 30, 2016 and 2015. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Bulova Technologies Group, Inc. as of September 30, 2016 and 2015, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As shown in the accompanying financial statements, the Company has significant net losses and cash flow deficiencies. Those conditions raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans regarding those matters are described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Stevenson & Company CPAS LLC Stevenson & Company CPAS LLC Tampa, Florida February 6, 2017 16 BULOVA TECHNOLOGIES GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, ASSETS Cash and cash equivalents $ $ Accounts receivable Inventory Other current assets Current assets from discontinued operations - - Total Current Assets Fixed assets, net Other assets Goodwill - Non-current assets from discontinued operations - - $ $ LIABILITIES AND SHAREHOLDERS’ DEFICIT Accounts payable $ $ Accounts payable – related parties Accrued expenses and other current liabilities Accrued expenses and other current liabilities – related parties Current portion of long term debt Current portion of notes payable – related parties - Current liabilities from discontinued operations Total current liabilities Amounts due shareholders - Derivative liability - Long term debt, net of current portion Notes payable – related parties, net of current portion Long term liabilities from discontinued operations Total liabilities Commitments and contingencies - - Shareholders’ deficit Preferred stock, $.00001 par, authorized 5,000,000,000 shares; 4,000,000,000 and 4,000,000,000 issued and outstanding at September 30, 2016 and 2015 Common stock, $.001 par; authorized 500,000,000 shares, 343,752,151and 69,093,518 issued and outstanding at September 30, 2016 and 2015 Subscription receivable ) ) Additional paid in capital in excess of par Accumulated deficit ) ) Total Bulova Technologies Group, Inc. shareholders’ deficit ) ) Non-controlling interest in BT-Twiss Transport LLC - Total shareholders’ deficit ) ) $ $ See accompanying notes to consolidated financial statements. 17 Table Of Contents BULOVA TECHNOLOGIES GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Years Ended September 30, Revenues $ $ Cost of revenues Gross profit Selling and administrative expenses Stock based compensation Depreciation and amortization expense Interest expense Total expenses Loss from operations ) ) Other income (expense) Derivative expense ) - Other income Loss from continuing operations before income taxes ) ) Income tax expense - - Loss from continuing operations ) ) Income (loss) from discontinued operations, net of tax ) Net loss ) ) Net income attributable to non-controlling interest in BT-Twiss Transport LLC - Net loss attributable to Bulova Technologies Group, Inc. $ ) $ ) Basic and diluted net income (loss) per share Loss from continuing operations $ ) $ ) Income (loss) from discontinued operations ) Net loss per share $ ) $ ) Weighted average shares outstanding, basic and diluted See accompanying notes to consolidated financial statements. 18 Table Of Contents BULOVA TECHNOLOGIES GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Years Ended September 30, Cash flows from operating activities: Loss from continuing operations $ ) $ ) Income (Loss) from discontinued operations ) Net loss ) ) Adjustments to reconcile net loss from continuing operations to net cash flows from operating activities: Depreciation and amortization Stock based payment for services Amortization of debt discount Stock issued relative to debt restructure - Gain on sale and disposal of assets ) - Derivative expense - Loss on inventory write-down - Changes in operating assets and liabilities Accounts receivable ) Inventory ) ) Prepaid expenses and other assets ) Accounts payable and accrued expenses Amounts due shareholders ) Net cash flows from operating activities – continuing operations ) ) Net cash flows from operating activities – discontinued operations ) ) Net cash flows from operating activities ) ) Cash flows from investing activities: Acquisition of fixed assets ) ) Cash purchased with business acquisition - Proceeds from sale of assets Cash payments in business acquisition ) - Net cash flows from investing activities – continuing operations ) ) Net cash flows from investing activities – discontinued operations - - Net cash flows from investing activities ) ) Cash flows from financing activities Increases in long term debt Repayment of long term debt ) ) Increases in notes payable – related parties Repayment of notes payable – related parties ) ) Net cash flows from financing activities – continuing operations Net cash flows from financing activities – discontinued operations ) ) Net cash flows from financing activities Increase (decrease) in cash and cash equivalents Cash and cash equivalents, beginning Cash and cash equivalents, ending $ $ Cash paid for interest $ $ Cash paid for taxes $ - $ - 19 Table Of Contents Supplemental schedule of non-cash financing and investing activities: ● November 2014, the Company issued 1,500,000 common in association to the extension of debt ● December 2014, the Company issued 1,313,450 common shares in satisfaction of debt ● December 2015 the Company issued 1,000,000 common stock warrants in satisfaction of debt ● January 2016 the Company issued 5,100,000 common shares in partial satisfaction of debt ● January 2016 the Company issued $4,666,155 of convertible debt in conjunction with a business acquisition. ● April 2016 the Company financed the purchase of transportation equipment in the amount of $425,710. ● April 2016 the Company issued 669,643 common shares as a partial payment of debt. ● June 2016 the Company issued 8,494,191 common shares as a partial payment of debt. ● July 2016 the Company issued 18,208,460 common shares as a partial payment of debt ● August 2016 the Company issued 158,715,038 common shares as a partial payment of debt ● September 2016 the Company issued 29,535,490 common shares as a partial payment of debt. ● September 2016 the Company issued 39,000,000 common shares from exercise of warrants ● September 30, 2016 the Company refinanced and consolidated various equipment loans in the amount of $6,108,431. See accompanying notes to consolidated financial statements. 20 Table Of Contents BULOVA TECHNOLOGIES GROUP, IN C. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS DEFICIT Total Bulova Technologies Group, Inc. Shareholders' Deficit Preferred Stock Common Stock Number of Shares Amount Number of Shares Amount Subscription Receivable Common Stock Issuable Additional Paid- In Capital Accumulated Deficit Non- Controlling Interest Total Balances, October 1, 2014 4,000,000,000 $ 40,000 59,280,068 $ 59,280 $ ) $ - $ 23,681,161 $ ) $ - $ ) Issuance of shares associated with satisfaction of debt 1,500,000 1,500 24,000 25,500 Issuance of shares in satisfaction of debt 1,313,450 1,313 24,956 26,269 Issuance of shares for services 5,000,000 5,000 340,000 345,000 Issuance of warrants associated with satisfaction of debt 119,963 119,963 Issuance of warrants associated witn new debt 779,999 779,999 Issuance of shares for services 2,000,000 2,000 139,800 141,800 Issuance of warrants for services 1,086,499 1,086,499 Debt discount associated with convertible debt 35,280 35,280 Net loss for the year ended September 30, 2015 ) ) Balances, September 30, 2015 4,000,000,000 $ 40,000 $ 69,093,518 $ 69,093 $ ) $ - $ 26,231,658 $ ) $ - $ ) Issuance of shares from the exercise of warrants 75,000 75 ) - Issuance of warrants associated with settlement of debt 26,228 26,228 Issuance of shares for services 5,000,000 5,000 317,500 322,500 Issuance of warrants for services 1,380,999 1,380,999 Issuance of shares for services 2,500,000 2,500 110,000 112,500 Issuance of shares as part of acquisition 3,000,000 3,000 154,500 157,500 Issuance of warrants as part of acquisition 26,250 26,250 Issuance of shares as partial settlement of debt 5,100,000 5,100 300,900 306,000 Issuance of shares from the exercise of warrants 3,510,811 3,511 ) - Issuance of shares for services 850,000 850 18,275 19,125 Issuance of shares for debt conversion 9,163,834 9,164 45,836 55,000 Issuance of shares for debt conversion 206,458,988 206,459 116,324 322,783 Issuance of shares from the exercise of warrants 39,000,000 39,000 74,300 113,300 Net loss for the year ended September 30, 2016 ) 258,133 ) Balances, September 30, 2016 4,000,000,000 $ 40,000 343,752,151 $ 343,752 $ ) $ - $ 28,799,184 $ ) $ 258,133 $ ) See accompanying notes to consolidated financial statements. 21 Table Of Contents BULOVA TECHNOLOGIES GROUP, INC. AND SUBSIDIARIES
